Case 2:20-cv-00004-JRG Document 100 Filed 06/23/20 Page 1 of 5 PageID #: 1181



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


JOE ANDREW SALAZAR,

    Plaintiff,

    v.                                                   Civil Action No. 2:20-cv-4

AT&T MOBILITY LLC,
SPRINT/UNITED MANAGEMENT
COMPANY, T-MOBILE USA, INC.,
AND CELLCO PARTNERSHIP D/B/A
VERIZON WIRELESS,

    Defendants

    and

HTC CORP., and HTC AMERICA, INC.,

    Intervenors.


                                              ORDER

         Before the Court is Plaintiff’s Unopposed Motion for Leave to Amend First Amended

Docket Control Order (the “Motion”). (Dkt. No. 99.) Having reviewed the Motion, the Court is

of the opinion that it should be and hereby is GRANTED. Accordingly, it is hereby ORDERED

that the below schedule of deadlines is in effect until further order of this Court.




OLD DATE NEW DATE                                      DEADLINE/EVENT


February 1,                     *Jury Selection – 9:00 a.m. in Marshall, Texas
   2021
Case 2:20-cv-00004-JRG Document 100 Filed 06/23/20 Page 2 of 5 PageID #: 1182




January 4,                    * If a juror questionnaire is to be used, an editable (in Microsoft
  2021                        Word format) questionnaire shall be jointly submitted to the
                              Deputy Clerk in Charge by this date.1

December                      *Pretrial Conference – 9:00 a.m. in Marshall , Texas before
               January 19,
28, 2020                      Judge Rodney Gilstrap
                  2021

December                      *Notify Court of Agreements Reached During Meet and Confer
23, 2020
                              The parties are ordered to meet and confer on any outstanding
                              objections or motions in limine. The parties shall advise the Court
                              of any agreements reached no later than 1:00 p.m. three (3)
                              business days before the pretrial conference.

December                      *File Joint Pretrial Order, Joint Proposed Jury Instructions, Joint
21, 2020                      Proposed Verdict Form, Responses to Motions in Limine, Updated
                              Exhibit Lists, Updated Witness Lists, and Updated Deposition
                              Designations

December                      *File Notice of Request for Daily Transcript or Real Time
14, 2020                      Reporting.

                              If a daily transcript or real time reporting of court proceedings is
                              requested for trial, the party or parties making said request shall
                              file a notice with the Court and e-mail the Court Reporter, Shelly
                              Holmes, at shelly_holmes@txed.uscourts.gov.

December     December 14, File Motions in Limine
 7, 2020        2020
                          The parties shall limit their motions in limine to issues that if
                          improperly introduced at trial would be so prejudicial that the
                          Court could not alleviate the prejudice by giving appropriate
                          instructions to the jury.

December     December 14, Serve Objections to Rebuttal Pretrial Disclosures
 7, 2020        2020

November      December 7,     Serve Objections to Pretrial Disclosures; and Serve Rebuttal
 30, 2020        2020         Pretrial Disclosures

November     November 30, Serve Pretrial Disclosures (Witness List, Deposition Designations,
 16, 2020       2020      and Exhibit List) by the Party with the Burden of Proof


1
 The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires
in Advance of Voir Dire.


                                              -2-
Case 2:20-cv-00004-JRG Document 100 Filed 06/23/20 Page 3 of 5 PageID #: 1183




    October    November 17, *Response to Dispositive Motions (including Daubert Motions).
    13, 2020      2020      Responses to dispositive motions that were filed prior to the
                            dispositive motion deadline, including Daubert Motions, shall be
                            due in accordance with Local Rule CV-7(e), not to exceed the
                            deadline as set forth in this Docket Control Order.2 Motions for
                            Summary Judgment shall comply with Local Rule CV-56.

    October    November 3,    *File Motions to Strike Expert Testimony (including Daubert
    13, 2020      2020        Motions)

                              No motion to strike expert testimony (including a Daubert
                              motion) may be filed after this date without leave of the Court.

September      November 3,    *File Dispositive Motions
 28, 2020         2020
                              No dispositive motion may be filed after this date without leave of
                              the Court.

                              Motions shall comply with Local Rule CV-56 and Local Rule CV-
                              7. Motions to extend page limits will only be granted in
                              exceptional circumstances. Exceptional circumstances require
                              more than agreement among the parties.

September       October 20,   Deadline to Complete Expert Discovery
 28, 2020          2020

September       October 6,    Serve Disclosures for Rebuttal Expert Witnesses
 14, 2020         2020

August 31,      September     Deadline to Complete Fact Discovery and File Motions to Compel
  2020           22, 2020     Discovery

August 31,      September     Serve Disclosures for Expert Witnesses by the Party with the
  2020           22, 2020     Burden of Proof

August 12,                    Comply with P.R. 3-7 (Opinion of Counsel Defenses)
  2020

    July 22,                  *Claim Construction Hearing – 1:30 p.m. in Marshall, Texas
     2020                     before Judge Rodney Gilstrap

2
  The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure
to oppose a motion in the manner prescribed herein creates a presumption that the party does not
controvert the facts set out by movant and has no evidence to offer in opposition to the motion.”
If the deadline under Local Rule CV 7(e) exceeds the deadline for Response to Dispositive
Motions, the deadline for Response to Dispositive Motions controls.



                                              -3-
    Case 2:20-cv-00004-JRG Document 100 Filed 06/23/20 Page 4 of 5 PageID #: 1184




      July 8,                      *Comply with P.R. 4-5(d) (Joint Claim Construction Chart)
       2020

      July 1,                      *Comply with P.R. 4-5(c) (Reply Claim Construction Brief)
       2020

     June 24,                      Comply with P.R. 4-5(b) (Responsive Claim Construction Brief)
       2020


    (*) indicates a deadline that cannot be changed without showing good cause. Good cause is
    not shown merely by indicating that the parties agree that the deadline should be changed.

                                  ADDITIONAL REQUIREMENTS

            Mediation: While certain cases may benefit from mediation, such may not be
    appropriate for every case. The Court finds that the Parties are best suited to evaluate whether
    mediation will benefit the case after the issuance of the Court’s claim construction order.
    Accordingly, the Court ORDERS the Parties to file a Joint Notice indicating whether the case
    should be referred for mediation within fourteen days of the issuance of the Court’s claim
    construction order. As a part of such Joint Notice, the Parties should indicate whether they have
    a mutually agreeable mediator for the Court to consider. If the Parties disagree about whether
    mediation is appropriate, the Parties should set forth a brief statement of their competing
    positions in the Joint Notice.

            Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
    Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of
    the completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
    exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
    must include the CM/ECF header. These copies shall be delivered to the Court within three (3)
    business days after briefing has completed. For expert-related motions, complete digital copies
    of the relevant expert report(s) and accompanying exhibits shall be submitted on a single flash
    drive to the Court. Complete digital copies of the expert report(s) shall be delivered to the Court
    no later than the dispositive motion deadline.

            Indefiniteness: In lieu of early motions for summary judgment, the parties are directed
    to include any arguments related to the issue of indefiniteness in their Markman briefing, subject
    to the local rule 1 normal page limits.

           Lead Counsel: The Parties are directed to Local Rule CV-11(a)(1), which provides that
    “[o]n the first appearance through counsel, each party shall designate a lead attorney on the
    pleadings or otherwise.” Additionally, once designated, a party’s lead attorney may only be
    changed by the filing of a Motion to Change Lead Counsel and thereafter obtaining from the

3
 http://www.txed.uscourts.gov/sites/default/files/judgeFiles/EDTX%20Standing%20Order%20
Re%20Subject%20Matter%20Eligibility%20Contentions%20.pdf               [https://perma.cc/RQN2-
YU5P]

                                                   -4-
Case 2:20-cv-00004-JRG Document 100 Filed 06/23/20 Page 5 of 5 PageID #: 1185



Court an Order granting leave to designate different lead counsel.

        Motions for Continuance: The following excuses will not warrant a continuance nor
justify a failure to comply with the discovery deadline:The fact that there are motions for
summary judgment or motions to dismiss pending;

(a)     The fact that one or more of the attorneys is set for trial in another court on the same day,
        unless the other setting was made prior to the date of this order or was made as a special
        provision for the parties in the other case;

(b)     The failure to complete discovery prior to trial, unless the parties can demonstrate that it
        was impossible to complete discovery despite their good faith effort to do so.

        Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO
shall include a proposed order that lists all of the remaining dates in one column (as above) and
the proposed changes to each date in an additional adjacent column (if there is no change for a
date the proposed date column should remain blank or indicate that it is unchanged). In other
words, the DCO in the proposed order should be complete such that one can clearly see all the
remaining deadlines and the changes, if any, to those deadlines, rather than needing to also refer
to an earlier version of the DCO.

        Proposed DCO: The Parties’ Proposed DCO should also follow the format described
above under “Amendments to the Docket Control Order (‘DCO’).”
  .
        Joint Pretrial Order: In the contentions of the Parties included in the Joint Pretrial
Order, the Plaintiff shall specify all allegedly infringed claims that will be asserted at trial. The
Plaintiff shall also specify the nature of each theory of infringement, including under which
subsections of 35 U.S.C. § 271 it alleges infringement, and whether the Plaintiff alleges divided
infringement or infringement under the doctrine of equivalents. Each Defendant shall indicate
the nature of each theory of invalidity, including invalidity for anticipation, obviousness, subject-
matter eligibility, written description, enablement, or any other basis for invalidity. The
Defendant shall also specify each prior art reference or combination of references upon which
the Defendant shall rely at trial, with respect to each theory of invalidity. The contentions of the
Parties may not be amended, supplemented, or dropped without leave of the Court based upon a
showing of good cause.

      So ORDERED and SIGNED this 22nd day of June, 2020.




                                                        ____________________________________
                                                        RODNEY GILSTRAP
                                                        UNITED STATES DISTRICT JUDGE



                                                -5-
